United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Hampton, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1651
Issued: September 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 22, 2014 appellant filed a timely appeal from a March 25, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On April 1, 2013 appellant, then a 52-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging that he sustained injury in the form of “mental and
1

5 U.S.C. §§ 8101-8193.

emotional trauma” at work on Tuesday, March 19, 2013.2 Regarding the cause of the injury, he
noted, “My brother … suffered a fatal heart attack. I watched as all attempts to revive him were
unsuccessful.” Appellant indicated that the injury occurred in Transition Building 530 at 10:00
a.m. He stopped work on March 19, 2013.3 On the same form, appellant’s immediate supervisor
stated, “[Appellant’s] brother suffered a heart attack on March 19, 2013 in the transition area.
[He] witnessed resuscitation attempts. Appellant’s brother was transported to hospital but was
unable to be resuscitated.”
In an April 4, 2013 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of his claim and provided him with a questionnaire form to be
completed.4 It indicated that the evidence was not sufficient to support that he was injured while
performing any duty of his employment.
In an April 1, 2013 statement, appellant related that on March 19, 2013 at approximately
10:00 a.m. he was conducting a training session when he was notified by his supervisor of an
emergency involving his brother. He indicated that he ran to his brother’s office, but did not find
him there and that he was notified that he was in an adjacent building. When he went outside,
appellant saw a fire truck and ambulance outside the transition building with a dozen people
standing around. He stated that he ran into the building and into the office where he saw his
brother lying on the floor, unconscious, with his shirt ripped open. Emergency medical
technicians were performing chest compressions, giving him oxygen, and pumping him full of
stimulants to try to restart his heart. Appellant noted, “I watched helplessly as their efforts to
revive him failed, and as they frantically loaded him into the ambulance and sped away. I
became physically sick.” He indicated that he returned to work on March 31, 2013, but was
unable to finish conducting a training session due to experiencing anxiety, fear, concentration
difficulties, and physical symptoms.
Appellant sought treatment on April 4, 2013 from Dr. David W. Aycock, an attending
clinical psychologist, and reported that he developed symptoms, including anxiety, sleep
disturbance, and cognitive deficits, after witnessing his brother’s heart failure at work on
March 19, 2013. Dr. Aycock diagnosed anxiety disorder and indicated that it was a “direct result
of the workplace trauma.”
In the questionnaire he completed on May 4, 2013, appellant asserted that he was in the
performance of duty at the time of his claimed injury because he was performing a training
session at the time he was informed of his brother’s medical emergency. He posited that he was
in the performance of duty for the additional reason that, when advised of his brother’s medical
emergency, he “immediately went to assist.” Appellant indicated that, due to the March 19,
2

On the same form appellant’s immediate supervisor indicated that appellant’s duty station was the Atlanta Air
Route Traffic Control Center on 299 Woolsey Road, Hampton, GA, and that his regular schedule was 6:00 a.m. to
4:00 p.m., Sunday through Wednesday.
3

Appellant received continuation of pay from March 19 to May 3, 2013. He filed a claim for compensation
(Form CA-7) for work stoppage starting May 4, 2013 and continuing.
4

The questionnaire included the question, “What duties of your employment as an [air traffic control specialist]
were you performing which you believe caused the claimed condition?”

2

2013 incident, he repeatedly relived the event and suffered from such conditions and symptoms
as anxiety, depression, sleep disturbance, and concentration and memory deficits.
In a May 16, 2013 decision, OWCP found that appellant had not shown that he sustained
an emotional condition in the performance of duty on March 19, 2013. Appellant’s case was
denied because the evidence did not show that the claimed injury and/or medical condition arose
during the course of employment and within the scope of compensable work factors. OWCP
noted that, although appellant was at work on March 19, 2013, his witnessing of his brother’s
heart attack did not occur while he was performing duties of his employment or acts incidental to
those duties.
Appellant requested reconsideration of OWCP’s May 16, 2013 decision. In a May 28,
2013 statement, he asserted that he sustained an injury in the performance of duty on March 19,
2013 because he was conducting a training session when he was directed by his immediate
supervisor to respond to a medical emergency concerning his brother. Appellant argued that,
since the emergency occurred on the employing establishment premises, he never left the sphere
of employment. He posited that when a manager assigns a task to an employee that takes him
away from his normal duties, the performance of the task is still considered a requirement of
employment. Appellant argued that he was not merely an observer of his brother’s medical
emergency in that he assisted the emergency medical technicians by gathering information from
family members and providing medical history and other critical information needed for proper
treatment of his brother. He stated that he “actively coordinated between the [emergency
medical technicians] and the hospital” while he still was present in the workplace, and that he
also secured his brother’s federal identification and personal effects. Appellant felt that it was
not necessary for him to actually perform the cardiopulmonary resuscitation in order to provide
assistance in an emergency. He indicated that two other air traffic control specialists responded
to the same emergency on March 19, 2013 and had their compensation claims accepted for
injuries occurring in the performance of duty. Appellant stated that he was certified in
cardiopulmonary resuscitation and use of automated external defibrillators and indicated that the
employing establishment had a volunteer program to encourage employees to gain these skills.
In a June 8, 2013 statement, an operations supervisor5 stated that on March 19, 2013 he
was on duty in Area 3 at the Atlanta Air Route Traffic Control Center when he received a
telephone call message that appellant’s brother might be having a heart attack and that he needed
to get appellant over to the ambulance pick-up area. He indicated that he went to the route
simulation training laboratory where appellant was conducting job instruction with a coworker
and told him that he needed to get to the pick-up area as soon as possible because his brother
might be having a heart attack. The operations supervisor accompanied appellant first to the
front of the building and then to a transfer training building where the ambulance was found. He
stated that appellant went into the building and that the supervisor left appellant at that time.
By decision dated August 13, 2013, OWCP denied appellant’s request for further review
of the merits of his claim pursuant to 5 U.S.C. § 8128(a). It found that the newly submitted
5

The operations supervisor was not the same person who identified himself as appellant’s immediate supervisor
on the Form CA-1 completed on April 1, 2013.

3

evidence and argument did not require reopening of appellant’s claim for merit review because it
was repetitious or immaterial to the issue of the case.
Appellant again requested reconsideration of his claim. In a February 13, 2014
statement, he asserted that he remained in the course of his employment when he witnessed his
brother having a heart attack at work on March 19, 2013 because he was directed to the site of
the emergency by his supervisor and rendered assistance in addressing the emergency. Appellant
argued that his reaction to witnessing his brother’s heart attack on March 19, 2013 was not selfgenerated, but rather was related to matters incidental to his employment. He also indicated that
OWCP failed to acknowledge that he also sustained stress when he attempted to return to work
on March 31, 2013. Appellant alleged that his claimed injury was covered under the positional
risk doctrine because his employment placed him in the position where he sustained injury.
In a February 7, 2014 statement, a coworker stated that on March 19, 2013 at
approximately 10:00 a.m. he and appellant were training in the laboratory. During that time
appellant was approached by the operations supervisor who instructed appellant to come with
him because there had been an emergency. Appellant immediately accompanied the operations
supervisor out of the laboratory. The coworker stated that he understood that the instructions
given by the operations supervisor constituted an order. He assumed at that time that the
instructions were air-traffic related and he did not find out until later that the emergency involved
appellant’s brother.
In an undated statement, another coworker stated that on March 19, 2013 he performed
cardiopulmonary resuscitation on appellant’s brother who was suffering from a major heart
attack. While performing cardiopulmonary resuscitation, appellant’s brother “died twice in [his]
hands” and an automated external defibrillator was used to apply a shock in order to bring him
back to life. The coworker stated that appellant’s brother was kept alive until the paramedics
arrived and were able to take over life support. Appellant’s brother later died in the hospital on
March 22, 2013.
In an undated statement, a front-line manager described the duties of air traffic control
specialists and noted that, as part of a national program, the employing establishment offered
training in cardiopulmonary resuscitation and use of automated external defibrillators. The
front-line manager indicated that, although participation in this training was voluntary, the
employing establishment recognized the value of this skill in responding to an employee in need
of assistance and an employee who received this training would be expected to respond to an
emergency situation.
In a March 25, 2014 decision, OWCP affirmed its May 16, 2013 decision finding that
appellant had not established a March 19, 2013 work injury in the performance of duty. It stated
that appellant’s regular duties did not bring him into contact with the emergency situation on
March 19, 2013 and that he was informed of the emergency by a supervisor because of his
familial relationship to the employee in medical distress.

4

LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that he or she is an employee within the meaning of FECA and that he or she
filed his or her claim within the applicable time limitation.6 The employee must also establish
that he sustained an injury in the performance of duty as alleged and that his disability for work,
if any, was causally related to the employment injury.7 Where the disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of FECA.8
Congress has provided for the payment of compensation for disability or death resulting
from personal injury sustained while in the performance of duty.9 The Board has interpreted the
phrase while in the performance of duty to be the equivalent of the commonly found prerequisite
in workers compensation law of arising out of and in the course of employment.10 The phrase, in
the course of employment, deals with the work setting, the locale, and the time of injury. Arising
out of the employment encompasses not only the work setting, but also a causal concept, the
requirement being that an employment factor caused the injury.11 In the compensation field, to
occur in the course of employment, in general, an injury must occur: (1) at a time when the
employee may reasonably be said to be engaged in his master’s business; (2) at a place where he
may reasonably be expected to be in connection with the employment; and (3) while he was
reasonably fulfilling the duties of his employment or engaged in doing something incidental
thereto.12
The test is similar to the positional risk doctrine discussed by Professor Larson13 in his
treatise on workers’ compensation law, which provides that an injury arises out of the
employment if it would not have occurred, but for the fact that the conditions and obligations of
the employment placed the claimant in the position where he was injured. As further discussed
by Larson, this theory supports compensation in situations where the only connection of the
employment with the injury is that the obligations placed the employee in the particular place at
6

C.B., Docket No. 14-671 (issued August 24, 2015); Kathryn A. O Donnell, 7 ECAB 227 (1954); see 5 U.S.C.
§ 8122.
7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143 (1989).

8

Lillian Cutler, 28 ECAB 125 (1976). When a claimant has not established any compensable employment
factors, the Board need not consider the medical evidence of record. See Margaret S. Krzycki, 43 ECAB
496 (1992).
9

5 U.S.C. § 8102(a).

10

See Timothy K. Burns, 44 ECAB 291 (1992); Jerry L. Sweeden, 41 ECAB 721 (1990).

11

See M.B., Docket No. 15-215 (issued April 24, 2015).

12

See id.

13

Arthur Larson & Lex K. Larson, The Law of Workers’ Compensation § 3.05 (2014).

5

the particular time when he was injured by some neutral force, meaning by “neutral” neither
personal to the claimant nor distinctly associated with the employment.14
ANALYSIS
Appellant filed a claim alleging that he sustained injury in the form of mental and
emotional trauma at work on March 19, 2013 when he witnessed a coworker, his brother, having
a heart attack. He claimed that he sustained disability due to this injury. Appellant indicated that
he was performing his work duties during a training session just prior to the time that the
operations supervisor directed him to go to the scene of the emergency on the employing
establishment premises. He argued that he remained in the performance of duty at the time he
witnessed the emergency situation because he was responding to a supervisor’s order and
rendered useful services in connection with the emergency. OWCP denied appellant’s claim
because he did not show that he sustained an injury in the performance of duty on
March 19, 2013. It found that he was not performing work duties or doing something incidental
thereto when he witnessed his brother having a heart attack.
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on March 19, 2013.
As noted above, to occur in the course of employment, in general, an injury must occur:
(1) at a time when the employee may reasonably be said to be engaged in his master’s business;
(2) at a place where he may reasonably be expected to be in connection with the employment;
and (3) while he was reasonably fulfilling the duties of his employment or engaged in doing
something incidental thereto. The test is similar to the positional risk doctrine discussed by
Larson in his treatise on workers’ compensation law, which provides that an injury arises out of
the employment if it would not have occurred, but for the fact that the conditions and obligations
of the employment placed the claimant in the position where he was injured.15
Applying this test, in Larry J. Thomas,16 wherein a letter carrier came upon the body of a
suicide victim while delivering mail on his route, the Board found that this incident did occur at a
time when the claimant was engaged in his employer’s business, at a place where he could
reasonably be expected to be, and while he was fulfilling the duties of his employment. Thus,
the Board reasoned that, while claimant’s injury in Thomas may have been caused by a neutral
force, because his employment placed him in the place of injury, his injury was covered under
FECA. The Board applied similar reasoning to accept an employment factor in N.M.,17 a case in
which a letter carrier delivering mail on his route witnessed a child being struck and killed by a
school bus.

14

Id.

15

See supra notes 12 through 14.

16

44 ECAB 291 (1992).

17

Docket No. 10-2017 (issued August 8, 2011).

6

In the present case, however, unlike the claimants in Thomas and N.M., appellant left the
location of his employment duties and did not sustain his injury while engaged in his employer’s
business, or while fulfilling the duties of his employment. Although appellant had been engaged
in a training session at work on March 19, 2013, he stopped the work-related training activities
and went to a different building on the employing establishment premises to tend to his brother
who was in medical distress. In the present case, it is clear that appellant’s emotional condition
arose from the knowledge that his brother was in medical distress, rather than from the
performance of his day-to-day duties, specially-assigned duties, or any other requirement
imposed by his employment. In other words, the claimed injury occurred due to a circumstance
that was personal to appellant. On appeal appellant asserts that he was in the performance of
duty when he witnessed his brother having a heart attack on March 19, 2013 because the
operations supervisor directed him to leave his work area and go to the scene of the medical
incident.18 However, the evidence of record does not indicate that the operations supervisor
directed appellant to go to the scene of his brother’s medical distress as a result of any work duty
or incident of employment. Rather, the evidence of record, including the witness statement of
the operations supervisor, reflects that he informed appellant of his brother’s situation due to his
personal relationship to the employee in medical distress.19 The Board has held that the fact that
an employee learns of a personal tragedy and sustains an emotional condition during working
hours does not, in and of itself, provide the necessary nexus to establish that the emotional
condition occurred while in the performance of duty, as required by FECA.20
On appeal appellant contends that he engaged in an attempt to aid in the rescue of a
coworker and that coverage should be extended under the emergency situation theory, consistent
with the principles set forth in Larson. Larson, in his treatise, explains that under familiar
doctrines in the law relating to emergencies, generally, the scope of an employee’s employment
is impliedly extended in an emergency to include the performance of any act designed to save
life or property in which the employer has an interest.21 The evidence of record does not support
that appellant actually performed any specific acts designed to save a life, resulting in his
emotional condition. Appellant initially indicated that he “watched helplessly” as emergency
medical technicians gave medical assistance to his brother on March 19, 2013. He later asserted
that he assisted the emergency medical technicians by providing his brother’s medical history
and that he “actively coordinated between the [emergency medical technicians] and the hospital”
while he still was present at the scene of his brother’s heart attack. However, appellant did not
describe the information he provided or how it aided in his brother’s treatment; nor did he
explain the nature of the claimed coordination between the emergency medical technicians and
the hospital. The evidence of record establishes that appellant’s emotional condition arose from
18

The Board notes that the operations supervisor was not appellant’s immediate supervisor.

19

A coworker indicated that the operations supervisor instructed appellant to come with him because there had
been an emergency and he indicated that he believed at that time that the instructions given by the operations
supervisor constituted an order. However, the coworker indicated that he had assumed at that time that the
instructions were air-traffic related and he did not find out until later that the emergency involved appellant’s
brother.
20

See Edye Ann Smith, 49 ECAB 463 (1998); Kathryn S. Graham Wilburn, 49 ECAB 458 (1998).

21

See supra note 13 at § 28.01.

7

the knowledge of the medical incident involving his brother. There is no evidence of record that
appellant actually engaged in a rescue action, of benefit to his employer, that led to his emotional
condition.22
As appellant’s emotional condition did not occur on March 19, 2013 as the result of the
performance of his federal employment, OWCP properly denied his claim for workers’
compensation benefits.23
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 25, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 22, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

22

Appellant also claimed that he sustained a work-related injury when he returned to work on March 31, 2013
and experienced symptoms including anxiety, fear, concentration difficulties, and physical symptoms. He did not
establish an employment incident with respect to the events of March 31, 2013 because he did not explain how he
sustained injury while he fulfilled the duties of his employment or was engaged in doing something incidental
thereto on that date.
23

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See supra note 8.

8

